UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6669



GREGORY WILLIAM WILSON,

                                           Petitioner - Appellant,

          versus


RON ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-116-7)


Submitted:   October 29, 1999          Decided:     November 17, 1999


Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior
District Judge.


Dismissed by unpublished per curiam opinion.


Gregory William Wilson, Appellant Pro Se. John H. McLees, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Wilson appeals the district court’s order denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    See Wilson v. Angelone, No. CA-99-116-7

(W.D. Va. May 6, 1999).   We deny Wilson’s motion for a stay of the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2